Citation Nr: 0519756	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  92-23 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a temporary total rating based on VA 
hospitalization from May 6, 1991, to November 29, 1991.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from October 1940 to July 
1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) in July 1994 from a July 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  In that decision, the RO denied 
the veteran's claim for a temporary total evaluation pursuant 
to 38 C.F.R. § 4.29 (2004), which provides for such an 
evaluation based on more than twenty-one days of VA 
hospitalization for a service-connected disability.  The 
Board remanded this claim in July 1994, November 1999, July 
2004, and November 2004.  The development ordered in the most 
recent, November 2004 remand, discussed in more detail below, 
has taken place, and the Board will therefore decide the 
claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA hospital from May 6, 
1991, to November 19, 1991.

2.  The veteran was granted service connection for an anxiety 
disorder and left toe scar prior to his hospitalization, and 
was granted service connection for irritable bowel syndrome 
(IBS) in October 2003, effective November 25, 1991.

3.  The veteran was not treated for IBS during his May to 
November 1991 VA hospitalization.

4.  The preponderance of the evidence of record reflects that 
the veteran's VA hospitalization included treatment of his 
service-connected anxiety disorder but any such treatment did 
not last for more than 21 days; and he was not treated for 
his service-connected left toe scar for any portion this 
hospitalization.


CONCLUSION OF LAW

The veteran is not entitled to a temporary total rating from 
May 6, 1991, to November 29, 1991, as no service-connected 
disorder required in excess of 21 days of his May to November 
1991 hospitalization.  His IBS was service-connected for only 
five days of this time, and in any event he was not treated 
for it during this hospitalization, and this hospitalization 
did not involve treatment in excess of 21 days for either of 
his other service-connected disorders.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.29 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective on November 9, 2000.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
April 14, 2005).  VA met this requirement here.  After the 
Board's July 2004 remand, the AMC sent the veteran a letter 
later that month explaining VA's duties to notify and assist 
him with his claim for a temporary total rating based on 
hospitalization from May 6, 1991, to November 29, 1991, and 
the veteran's rights and responsibilities in this regard.  VA 
did not take any adjudicative action until the AMC's 
September 2004 supplemental statement of the case (SSOC) 
denying the claim.  The Board subsequently remanded the claim 
in November 2004 to obtain a document referred to in the 
medical opinion rendered in response to the prior, July 2004 
remand, and the RO again denied the claim in its March 2005 
SSOC.  Thus, in compliance with Pelegrini, VA provided VCAA 
notification to the veteran prior to its initial adjudicative 
action on his claim, with "initial" referring to VA's first 
adjudicative action after the Board's July 2004 remand.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, slip 
op. at 7.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, slip op. at 7, 28; 
Pelegrini, 18 Vet. App. at 121.  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a SOC or 
SSOC, as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 28-29 ("Although the Secretary 
could most efficiently and fully comply with §3.159(b)(1) by 
using the exact language of the regulation in any notice 
provided to a claimant, there is no requirement that the 
precise words of the regulation be included for notice to be 
complying").

The AMC's July 2004 letter told the veteran it was working on 
his claim for a temporary total rating based on his May to 
November 1991 hospitalization and the respective 
responsibilities of VA and the veteran in obtaining evidence 
in support of this claim.  The AMC also wrote: "Please send 
any additional evidence that pertains to your appeal to this 
address."  Thus, the AMC's July 2004 letter complied with 
the second, third, and fourth elements of the VCAA content 
notice requirements.  As to the first element, the AMC told 
the veteran what the evidence had to show to establish 
entitlement to a temporary total rating based on 
convalescence.  This was in error, as the veteran's claim was 
for a temporary total evaluation based on VA hospitalization 
for a service-connected disability under 38 C.F.R. § 4.29, 
and not based on convalescence under 38 C.F.R. § 4.30.  
However, the RO remedied this error by including in its 
September 2004 SSOC the text of 38 C.F.R. § 4.29, which 
indicates the evidence needed to substantiate a claim for a 
temporary total evaluation based on VA hospitalization for a 
service-connected disorder.  The AMC also included in its 
September 2004 and March 2005 SSOCs the text of VCAA 
implementing regulation 38 C.F.R. § 3.159 (2004).  Cf. Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
To the extent that the inclusion of 38 C.F.R. § 4.29 in the 
SSOC did not remedy the error in the July 2004 letter, this 
failure was not prejudicial because the appellant has not 
indicated with any degree of specificity how any lack of 
notice or evidence affected the essential fairness of the 
adjudication.  Mayfield, slip op. at 15.

In addition, all identified treatment records have been 
obtained, including the records of the veteran's May through 
November 1991 hospitalization, an analysis of which is 
essential in deciding the claim.  Moreover, there is no 
indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
In addition, as directed by the Board, the AMC has obtained 
multiple medical opinions on the key question of whether the 
veteran's May through November 1991 VA hospitalization was 
for his service-connected irritable bowel syndrome (IBS), as 
well as the attachment referred to in the August 2004 
opinion, the absence of which was the basis for the most 
recent, November 2004 remand.  VA thus complied with the 
VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Applicable Legal Principles and Analysis

Under 38 C.F.R. § 4.29, a total, i.e. 100 percent, rating is 
assigned when it is shown that a service-connected disability 
has required hospital treatment in a VA or VA-approved 
hospital for a period in excess of 21 days.  This is true 
regardless of whether the hospital admission was for a 
service-connected disability, as long as hospital treatment 
for a service-connected disability is instituted and 
continued for a period of 21 days.  38 C.F.R. § 4.29(b).  If 
service connection for the disability under treatment is 
granted after hospital admission, the rating will be from the 
first day of hospitalization if otherwise in order.  Id.

The veteran was granted service connection for an anxiety 
disorder and left toe scar in February 1951, effective 
October 1950.  At that time, his claim for service connection 
for a stomach disorder was denied.  Subsequently, the veteran 
filed a claim for service connection for perforated 
diverticulitis, which was ultimately recharacterized as a 
claim for service connection for IBS, secondary to his 
service-connected anxiety disorder.  That claim was granted 
in October 2003, with an effective date of November 25, 1991.  
The claims folder contains two VA Hospital discharge 
summaries (VA Form 10-1000), which reflect that the veteran 
was hospitalized from May 6, 1991, to November 29, 1991.  The 
hospital discharge summaries indicate that the veteran was 
admitted for a right foot operation, and subsequently had an 
emergency exploratory laporotomy, followed by colostomy 
placement and sigmoid colon resection.  Ultimately, as 
discussed below, a medical opinion was obtained indicating 
that the veteran was not treated for IBS during this 
hospitalization.  However, even if the veteran were treated 
for IBS during this time, that disorder was only service-
connected for the last five days of the veteran's 
hospitalization.  Under 38 C.F.R. § 4.29(b), where service 
connection for the treated disability is granted after 
hospital admission, as was the case here, the temporary total 
rating will be from the first day of hospitalization "if 
otherwise in order."  The phrase "otherwise in order" 
indicates that a veteran must still show he was treated for 
more than 21 days for a service-connected disorder in order 
to be eligible for §4.29's temporary total rating.  As the 
veteran could have been treated for IBS as a service-
connected disorder for at most five days (November 25, 1991 
through November 29, 1991), he is not eligible for a 
temporary total rating for this disorder for the May through 
November 1991 hospitalization as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In any event, to the extent that 38 C.F.R. § 4.29(b) would 
allow the veteran to receive a temporary total rating for his 
service-connected IBS, this claim would be denied, for the 
following reasons.

The treatment records for the period of the veteran's 
hospitalization consist of numerous radiographic reports.  
These include X-rays of the colon, abdomen, chest, skull, 
elbow, and spine.  Also included are results of a urogram, 
liver/kidney/spleen ultrasound, an upper GI series, and a 
colon barium enema.  Of particular note, the impression of 
the July 1991 colon barium enema was the flow of hypaque was 
to 20 centimeters from the anal verge without further flow 
seen; therefore, the proximal aspect of the distal limb of 
the mucus fistula was not patent.  The October 1991 
ultrasound indicated that the pancreas could not be seen 
because of overlying bowel gas, there was no evidence of 
cholelithiasis, but there was prominence of the calyceal 
system of the kidneys.  The September 1991 upper GI series 
showed mild gastroesophageal reflux.

In the first hospital discharge summary, with an admission 
date of May 6, 1991 and a discharge date of November 29, 
1991, the diagnosis that accounted for the major length of 
stay was an exploratory laporotomy for perforated 
diverticulitis, sigmoidectomy.  Other conditions noted below 
this were, in order, arteriosclerotic heart disease, status 
post coronary artery bypass, hypertension, history of 
alcoholism, suicidal ideation-anxiety-depression, and iron 
deficiency anemia.  Pertinent clinical diagnoses noted but 
not treated were coronary artery disease, myocardial 
infarction, status post colonic polyps status post basal cell 
carcinoma and status post urotomy bladder cancer, history of 
alcohol abuse.  Operations performed during admission were a 
right foot operation, the exploratory laporotomy, colostomy 
revision, diverting colostomy with sigmoid resection.  The 
summary indicated that the veteran was admitted for the right 
foot operation.  It was noted that the veteran had done well 
since, and needed no more surgical care.  In the attachment 
the only complication noted was perid. ulcer, and the 
veteran's condition at the time of discharge was excellent.

The second discharge summary, with an admission date of 
August 7, 1991 and a discharge date of November 29, 1991, 
listed the colostomy take down as the diagnosis accounting 
for the major length of stay.  The other diagnosis listed in 
this section was arteriosclerotic heart disease.  The only 
diagnosis not treated was hypertension, and the operation was 
colostomy take down.  In the summary, the chief complaint was 
status post colostomy take down with subsequent wound 
infection.  The history of present illness noted the 
colostomy, the take down, and the subsequent wound infection, 
and noted that the veteran did well and was afebrile, and was 
off all antibiotics.

In the Board's July 2004 remand, it instructed that a VA 
physician, preferably the veteran's treating physician, 
should be asked to indicate whether the veteran's May to 
November 1991 hospitalization involved treatment for his 
service-connected IBS.  In response, a VA physician wrote in 
August 2004: "I have discussed this matter with his treating 
physician . . . .  Her opinions are attached, and express 
emphatically her expert opinion that the perforated 
diverticulum for which the veteran was treated at the time in 
question, bears no relationship to his service connected 
irritable bowel syndrome."

In its November 2004 remand, the Board noted that the 
referenced attachment was not in fact attached.  The Board 
instructed that the referenced attachment be obtained if 
possible, or that a new opinion be prepared.  In response the 
AMC obtained the attachment as well as a new opinion by the 
physician who had written the August 2004 opinion.  The 
attachment, bearing the same date as the August 2004 opinion, 
did not specifically answer the question posed.  Instead, it 
noted that the physician writing it had treated the veteran 
for 15 years, that the veteran suffers from GERD and IBS, and 
that all of the symptoms are functional with no pathological 
findings to be identified.  After noting a 1998 GI tract 
assessment and 2002 colonoscopy, the physician wrote: 
"However, it is clear that his service connected psychiatric 
disease exacerbates both IBS and to some extent his GERD.  
Therefore, the answer to the question posed, 'Is it at least 
as likely as not that the stomach disorder was caused by, or 
aggravated by, the veteran's service-connected psychiatric 
disability?' is an emphatic Yes."  Perhaps because this 
opinion did not answer the question directly posed by this 
appeal, i.e., was the veteran treated for IBS during his May 
to November 1991 hospitalization, the AMC asked the physician 
who wrote the August 2004 opinion to provide another one.  In 
February 2005, the physician wrote: "I have reviewed the 
files forwarded to me.  It is my opinion that during his 
hospitalization from 5/6/1991 through 11/29/1991, [the 
veteran] received no specific treatments for his irritable 
bowel service connected condition.  The rationale is simply 
the absence of any such treatments."

Based on the above, a temporary total rating for the period 
in question must be denied.  The hospital discharge summaries 
and treatment records reflect that the veteran was treated 
for numerous medical disorders during his stay through 
November 1991 hospitalization, including disorders relating 
to the gastrointestinal system generally and the colon 
specifically.  While it is possible that those disorders 
could be related to IBS, which involves the same area of the 
body, the Board cannot make such independent medical 
determinations.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), overruled on other grounds, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Thus, the Board's November 2004 
remand requested the attachment cited in the August 2004 
opinion, because that opinion appeared to rest on the 
reasoning of the attachment, and not a review of the claims 
file or the physician's own analysis.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record); Black v. Brown, 5 
Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when it is unsupported by clinical evidence).  The 
subsequently obtained contemporaneously written attachment 
attributed the veteran's IBS exacerbation to his service-
connected psychiatric disorder, but did not directly address 
the question whether the veteran's May to November 1991 
hospital stay involved treatment for IBS.  The February 2005 
opinion, however, did directly address this question.  The 
physician indicated that he had reviewed the files sent to 
him, and that these records indicated that there was no 
treatment for the veteran's service-connected IBS during the 
specified time period.  As this opinion is based on a review 
of the relevant medical records, and directly and with an 
explanation of its rationale answers the precise question 
posed, the Board credits its conclusion that the veteran was 
not treated for his IBS during the specified period.

In addition, although the veteran's suicidal ideation, 
anxiety, and depression were noted in one hospital summary, 
indicating he may have received some treatment for them 
during his hospitalization, that diagnosis was not designated 
as accounting for the major length of either portion of the 
veteran's stay, and the treatment records are all related to 
the veteran's many non-psychiatric disorders.  Nor is there 
any mention of the veteran's other service-connected 
disorder, his left toe scar, in the hospital summaries or the 
treatment records.  The preponderance of the evidence thus 
reflects that neither the veteran's service-connected anxiety 
disorder nor left toe scar were treated for more than 21 days 
of his May to November 1991 hospitalization warranting a 
temporary total evaluation under 38 C.F.R. § 4.29.

In sum, the veteran's IBS was service-connected for only the 
last five days of his May to November 1991 hospitalization, 
and he would therefore not be entitled to a temporary total 
evaluation even if he had been treated for IBS for more than 
21 days of this hospitalization.  In any event, the February 
2005 VA physician's opinion that the veteran did not receive 
treatment for his IBS during this hospitalization is 
consistent with the medical evidence of record and there are 
no other medical opinions directly addressing this question; 
thus, the preponderance of the evidence reflects that the 
veteran was not treated for IBS for more than 21 days, or for 
any portion, of his May through November 1991 
hospitalization.  And, the preponderance of the evidence 
reflects that the veteran's service-connected anxiety 
disorder was not treated for more than 21 days of his May to 
November 1991 hospitalization and his left toe scar was not 
treated at all during this time.  The benefit-of-the-doubt 
doctrine therefore does not apply, and the veteran's claim 
for a temporary total rating based on hospitalization from 
May 6, 1991, to November 29, 1991, must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for a temporary total rating based on VA 
hospitalization from May 6, 1991, to November 29, 1991, is 
denied.



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


